Citation Nr: 0521979	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  05-16 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anxiety disorder.
 
3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for a jaw injury.

6.  Entitlement to service connection for migraine headaches, 
as secondary to a jaw injury.

7.  Entitlement to service connection for sleep apnea.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1970 to May 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied the 
claims for service connection now before the Board on appeal.  
The veteran disagreed with the determinations in November 
2004, and, after the RO issued a statement of the case in May 
2005, submitted a timely substantive appeal in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After the RO certified the appealed issues to the Board in 
June 2005, the veteran submitted a statement requesting a 
hearing before the Board at the St. Louis RO.  The appeal 
must be Remanded so that the veteran may be afforded the 
requested Travel Board hearing.  

Accordingly, the case is REMANDED for the following:

The RO should schedule the requested in-person 
Travel Board hearing before a Veterans Law 
Judge at the St. Louis RO, to be scheduled in 
accordance with applicable law.  Provide the 
appellant and his representative notice 
thereof in accordance with appropriate 
provisions.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

